CoNnob, J.
It is well settled by authorities in this and other jurisdictions that where a person who has been arrested and is held in custody under an extradition warrant issued by the Governor of the State in which he was arrested, applies to a judge of said State for a writ of habeas corpus, on the ground that his arrest and detention is unlawful, and at the hearing of his application, admits that he is the person named in the warrant, and that he is properly charged with an extraditable crime in the demanding state, the only question to be determined by the judge is whether at the date of his arrest he was a fugitive from the justice of the demanding state. If the evidence shows that he was in the demanding state at the date on which it is alleged that the crime was committed, and the judge'so finds, there is no error in an order denying his petition for a writ of habeas corpus on the ground, solely, as in the instant case, that the petitioner was not a fugitive from justice, at the date of his arrest. See In re Bailey, 203 N. C., 362, 166 S. E., 165. In accordance with this principle, the order in the instant case must be
Affirmed.